       Case: 1:20-cv-00739 Document #: 1 Filed: 01/31/20 Page 1 of 8 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

PAIGE BURE ,                                   )
                                               )
        Plaintiff,                             )       Case No.
                                               )
        v.                                     )       Jury Trial Demanded
                                               )
VILLAGE OF ROUND LAKE BEACH                    )
POLICE DEPARTMENT and VILLAGE                  )
OF ROUND LAKE BEACH,                           )
                                               )
        Defendants.                            )


                                     COMPLAINT AT LAW

        Now comes the Plaintiff PAIGE BURE, by and through her attorneys, THE LAW

OFFICE OF JEFFREY FRIEDMAN, P.C., and complains of the Defendants VILLAGE OF

ROUND LAKE BEACH POLICE DEPARTMENT and VILLAGE OF ROUND LAKE

BEACH, and seeks redress for the sexual harassment Plaintiff suffered in violation of the laws of

the United States and in support thereof alleges on information and belief as follows:

        1.      Jurisdiction of this court is invoked and authorized pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq., as amended in the Civil

Rights Act of 1991, (referred to herein as “Title VII”), and pursuant to the principles and pendent

jurisdiction.

        2.      Venue is proper in the Northern District of Illinois because the parties reside or

are otherwise headquartered in this District and the actions complained of generally occurred

within this District.




                                                   1
       Case: 1:20-cv-00739 Document #: 1 Filed: 01/31/20 Page 2 of 8 PageID #:1




        3.     Plaintiff PAIGE BURE (“BURE”) has filed a timely “Charge of Sexual

Harassment” with the Equal Employment Opportunity Commission, and on December 16, 2019,

the EEOC indicated that BURE’S Notice of Right to Sue was issued, and her charge was closed.

        4.     Plaintiff BURE is a 36-year old female residing in Grayslake, Illinois, within this

District.

        5.     BURE is a protected person under Title VII and the Illinois Human Rights Act

(IHRA), 775 ILCS 5/2-101(A).

        6.     BURE is an experienced police officer who worked as a police officer in Florida

for ten years prior to relocating to Illinois in 2017, and joining the Round Lake Beach Police

Department (the “DEPARTMENT”).

        7.     The DEPARTMENT is located and headquartered at 1947 Municipal Way,

Round Lake Beach, Illinois.

        8.     The VILLAGE OF ROUND LAKE BEACH (the “VILLAGE”) is located and

headquartered at 1937 Municipal Way, Round Lake Beach, Illinois.

        9.     The VILLAGE serves the people and community of Round Lake Beach, Illinois

through multiple departments, including the DEPARTMENT.

        10.    The DEPARTMENT is operated by and under the control and legal authority of

the VILLAGE, by and through its board members.

        11.    The DEPARTMENT derives its funding from the general budget of the

VILLAGE and from special revenues such as grants and seizures.

        12.    The VILLAGE, by and through its board members, appoints the

DEPARTMENT’S Chief of Police, Deputy Chiefs and Commanders.




                                                2
      Case: 1:20-cv-00739 Document #: 1 Filed: 01/31/20 Page 3 of 8 PageID #:1




       13.    The DEPARTMENT is an “employer” in the State of Illinois, within the meaning

of Title VII and the IHRA, 775 ILCS 5/2-101(B).

       14.    The VILLAGE is an “employer” in the State of Illinois, within the meaning of

Title VII and the IHRA, 775 ILCS 5/2-101(B).

       15.    Shortly after moving to Illinois, BURE began her employment with the

DEPARTMENT in or about November 2017 as a police officer.

       16.    In accordance with the DEPARTMENT’S “new officer policy,” BURE was

placed routine on probation for 18 months.

       17.    During this probationary period, BURE had an exemplary work record and

received multiple compliments and commendations from civilians and coworkers.

       18.    In or about May 2018, the DEPARMENT’S Commander Paul Grace (“GRACE”)

was assigned to be BURE’s supervisor.

       19.    GRACE was appointed to the position of Commander by the VILLAGE Board

and the DEPARTMENT.

       20.    At all times relevant thereto, GRACE was a member of the management team of

the DEPARTMENT.

       21.    At all relevant times hereto, GRACE was responsible for and had the authority to

oversee and manage BURE’S daily tasks and duties, and otherwise affect BURE’S terms and

conditions of employment with the DEPARTMENT.

       22.    Commencing in or about December 2018, BURE began to experience numerous

acts of sexual harassment by DEFENDANTS, by and through the conduct of GRACE. These

acts of sexual harassment were indicia of the persistent pattern of sexual harassment that BURE

was subjected to at the DEPARTMENT.



                                               3
      Case: 1:20-cv-00739 Document #: 1 Filed: 01/31/20 Page 4 of 8 PageID #:1




          23.   Commencing on or about December 2018, BURE regularly experienced sexual

harassment by being subjected to the following unwelcome and inappropriate actions, among

others:

                a. Grace inappropriately touched her inner thigh area and otherwise improperly
                   touched and groped her during a work outing;

                b. Grace, and another male member of the Respondent’s command staff,
                   required that she remove her uniform in the female locker room while Grace
                   and the other male member of the Respondent’s command staff were present
                   in the female locker room and watched her do so.

                c. Grace inappropriately flirted and made suggestive comments and actions
                   toward her;

                d. Grace asked her if she wanted to be his “side piece;”

                e. Grace made crude and sexual comments about her appearance to her
                   coworkers, including commenting on her appearance after seeing her in yoga
                   pants at a barbeque;

                f. Grace often talked to her about his sex life with his wife and how he was not
                   satisfied with his sex life;

                g. Grace asked her out for a date on her birthday;

                h. Grace often stared and leered at her, particularly in the direction of her breasts
                   and genital area; and

                i. Grace insisted on being the one to perform her performance reviews (as
                   opposed to the Officer in Charge, as is customary) and insisted that he be
                   alone with her during these reviews.

          24.   The extremely offensive sexual and vulgar conduct and harassment directed

toward BURE by DEFENDANTS, by and through GRACE, had the purpose of, and actually did

cause, severe emotional distress to BURE, such that she complained to her coworkers and to an

Officer in Charge from a different shift.

                                                  4
      Case: 1:20-cv-00739 Document #: 1 Filed: 01/31/20 Page 5 of 8 PageID #:1




       25.     BURE complained to coworkers about GRACE’S conduct, and such conduct was

widely known throughout the DEPARTMENT, including by those in management and

leadership positions within the DEPARTMENT.

       26.     BURE was intimidated and in fear of retribution and retaliation of complaining

directly to the Chief or other superiors, during the time she was a probationary officer.

       27.     DEFENDANTS had direct and indirect knowledge of the sexually harassing

conduct affecting BURE described herein, as GRACE’S sexually harassing behavior was

witnessed and known through the DEPARTMENT.

       28.     DEFENDANTS were aware that former and current employees witnessed and

were aware of the sexual harassment affecting BURE.

       29.     DEFENDANTS knew that the incidents of sexually harassing conduct were

unwelcome to BURE.

       30.     DEFENDANTS knew or should have known that these incidents were so

pervasive and extreme that they affected and altered BURE’S conditions of employment and

created an offensive, intimidating, hostile and abusive work environment.

       31.     BURE consistently rejected all of GRACE’S sexual advances.

       32.     On or about May 9, 2019, BURE was advised by the DEPARTMENT’S Police

Chief that she performed exceptionally well during her probation and that she would be kept on

as a police officer upon completing her probation.

       33.     On May 13, 2019, DEFENDANTS retaliated against BURE by terminating her on

the last day of her 18-month probation.

       34.     BURE’S termination was based on DEFENDANTS’ wrongful conduct as

described herein, and was a willful and intentional attempt to conceal and cover up such conduct.



                                                 5
      Case: 1:20-cv-00739 Document #: 1 Filed: 01/31/20 Page 6 of 8 PageID #:1




       35.     Notwithstanding direct and indirect knowledge of the fact that BURE was the

victim of sexual harassment at the DEPARTMENT, DEFENDANTS failed to address, remedy,

and/or prevent the sexual harassment that BURE had experienced.



                                              COUNT I
         Violation of Title VII of the Civil Rights Act of 1964, as amended – Sexual Harassment

       36.     BURE repeats and realleges paragraphs 1-35 as if fully stated herein.

       37.     On numerous occasions, BURE experienced a hostile working environment and

unwelcome or unwanted sexual advances, including but not limited to lewd and offensive

sexually vulgar comments, being asked out, touched and groped, and being watched as she

undressed out of her uniform, as alleged herein.

       38.     The extremely offensive sexual conduct and harassment directed toward BURE

was unwelcome, and had the purpose of, and actually did cause, severe emotional distress to

BURE, such that she complained to coworkers and an Officer in Charge.

       39.     The extremely offensive unwelcome sexual harassment and abusive environment

by GRACE was sufficiently severe and pervasive such that it created intolerable working

conditions for BURE.

       40.     As a direct result of DEFENDANTS’ conduct, BURE suffered damages,

including but not limited to severe emotional distress, pain, suffering, humiliation, both past and

continuing, and lost wages and economic opportunities.



                                              COUNT II
Retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. Section
                 2003e-3, and Section 6-101(A) of the Illinois Human Rights Act

       41.     BURE repeats and realleges paragraphs 1-35 as if fully stated herein.

                                                   6
       Case: 1:20-cv-00739 Document #: 1 Filed: 01/31/20 Page 7 of 8 PageID #:1




       42.     At all times relevant hereto, BURE engaged in a protected activity under Title VII

and under the Illinois Human Rights Act, when she rejected and complained about the sexual

harassment she was experiencing at the DEPARTMENT.

       43.     In retaliation for BURE’S complaints and rejection of sexual harassment,

DEFENDANTS, by and through its management (including GRACE) retaliated against BURE

by terminating her.

       44.     As a direct result of DEFENDANTS’ conduct, BURE suffered damages,

including but not limited to severe emotional distress, pain, suffering, humiliation, both past and

continuing, and lost wages and economic opportunities.

                                           COUNT III
                                       Retaliatory discharge

       45.     BURE repeats and realleges paragraphs 1-35 as if fully stated herein.

       46.     DEFENDANTS subjected BURE to sexual harassment and retaliation as set forth

in paragraphs 1 through 40 herein.

       47.     BURE engaged in a protected activity when she refused GRACE’S sexual

advances and complained about the sexual harassment to individuals within the DEPARTMENT.

       48.     As a proximate result of her rejection of GRACE’S sexual advances and

complaints about the same, BURE was retaliated against.

       49.     As a proximate result of being retaliated against, BURE was wrongfully

terminated, and additionally suffered economic and non-economic losses.

       WHEREFORE the Plaintiff PAIGE BURE respectfully requests that this Honorable

Court enter judgment in her favor and against the Defendants VILLAGE OF ROUND LAKE

BEACH POLICE DEPARTMENT and VILLAGE OF ROUND LAKE BEACH on all Counts

and:

                                                 7
          Case: 1:20-cv-00739 Document #: 1 Filed: 01/31/20 Page 8 of 8 PageID #:1




          a.     Award BURE actual economic damages suffered, including lost wages, back pay,

lost benefits, front pay, and other economic damages according to proof;

          b.     Award BURE compensatory emotional damages for the distress, pain and anguish

she has suffered and is expected to suffer in the future;

          c.     Award BURE punitive damages;

          d.     Award BURE reasonable attorneys’ fees and costs;

          e.     Award BURE prejudgment interest;

          f.     Reinstate BURE to her position as police officer, with appropriate compensation

and benefits.

          g.     Order such other injunctive relief to insure that such conduct does not occur in the

future;

          h.     Award BURE such other and further relief, as this Court deems equitable and just.



                            Plaintiff requests a trial by jury on all Counts.



                                                Respectfully submitted,



                                                s/ Arijana Keserovic
                                                One of Plaintiff’s attorneys


Jeffrey Friedman
Arijana Keserovic
LAW OFFICE OF JEFFREY FRIEDMAN, P.C.
Attorneys for Plaintiff
225 W. Washington Street, Suite 2200
Chicago, Illinois 60606
(312) 357-1431



                                                   8
